Memorandum Opinion of December 20, 2011, Withdrawn, Appeal Reinstated, and
Order filed December 21, 2011.




                                          In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00610-CV
                                   ____________

        DOWNTOWN PERFORMANCE MEDICAL CENTER, Appellant

                                           V.

   CANALES MORGAN, LLP, THE MORGAN LAW OFFICE, and GORDON
                MORGAN, Individually, Appellees


                      On Appeal from the 125th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-44738


                                     ORDER

      Appellant’s brief was due September 30, 2011. When the brief was not timely
filed and no motion for extension of time was filed, on November 3, 2011, the court
ordered appellant to file a brief on or before November 28, 2011, or the appeal would be
dismissed. See Tex. R. App. P. 42.3(b).
      Appellant filed its brief on November 28, 2011, but due to a clerical error, the brief
was not docketed in this appeal.      By a memorandum opinion and judgment filed
December 20, 2011, the appeal was dismissed for want of prosecution.
      Today, on the court’s own motion, we order our memorandum opinion of December
20, 2011, WITHDRAWN, the judgment dated December 20, 2011, VACATED, and the
appeal REINSTATED.


                                         PER CURIAM




                                            2